Citation Nr: 1615740	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse on and after July 25, 1995, for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to July 1971.  The Appellant asserts that she should be considered the Veteran's widow for purposes of VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In her May 2013 substantive appeal, the Appellant requested a Board hearing to be held at the RO.  The record reflects that the RO notified the Appellant that a hearing before a Veterans Law Judge had been scheduled in February 2016.  However, the Appellant did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Appellant has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2015).

In an August 1982 statement, the Appellant raised the issue of entitlement to dependency and indemnity compensation benefits.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran and the Appellant married in July 1972.

2. The Veteran died in May 1982.

3. The Appellant married F. P. on July [redacted], 1995, and divorced him on December [redacted], 2008.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse on and after July [redacted], 1995, for purposes of VA benefits have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2014); Manning v. Principi, 16 Vet. App. 534 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.  As the undisputed facts demonstrate no legal basis for the claim in this case, there is no reasonable possibility that further notice or assistance would aid in substantiating the claim.  Thus, any deficiencies of notice or assistance are rendered moot.

All of the evidence in the electronic file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Appellant should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2015).  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); see Gregory v. Brown, 5 Vet. App. 108 (1993).  

Under 38 C.F.R. § 3.55(a)(2), on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage: (i) has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by the surviving spouse or by collusion.  

In this case, the evidence demonstrates that following the Veteran's death in May 1982, the Appellant remarried in July 1995 and divorced in December 2008.  She submitted the current claim for VA benefits in August 2011.  Based on the evidence, the Board must find that the Appellant is not entitled to recognition as the Veteran's surviving spouse on and after July [redacted], 1995, for purposes of VA benefits.  The evidence is clear that the Appellant remarried on July [redacted], 1995, a date which comes after January 1, 1971.  As her second marriage was not terminated prior to November 1, 1990, her remarriage is a bar to entitlement to VA benefits.  There is no evidence which refutes these findings, to include the Appellant's own lay statements.  Here, the Appellant does not challenge the facts as stated above.  Rather, she argues that she is entitled to benefits for the period prior to her remarriage.  In this respect, the Board notes the Appellant filed an initial claim for dependency and indemnity compensation benefits in August 1982, a claim which has not been adjudicated by the AOJ, and therefore, the Board has referred this issue accordingly.  

Although additional provisions under 38 C.F.R. § 3.55, namely (a)(3) and (a)(4), provide further exclusions with respect to when an Appellant's remarriage does not bar entitlement to VA benefits, the Board finds these provisions are not applicable in the Appellant's case.  Specifically, 38 C.F.R. § 3.55(a)(3) applies to the remarriage of an Appellant on or after October 1, 1998, and 38 C.F.R. § 3.55(a)(4) applies to the remarriage of an Appellant on or after December 1, 1999.  Here, the evidence clearly shows the Appellant's remarriage occurred prior to these dates.

With respect to the current issue on appeal, therefore, the Board finds the Appellant cannot be recognized as the surviving spouse.  Thus, entitlement to VA benefits on and after July [redacted], 1995, must be denied as the Appellant is not a proper claimant for those benefits.  See 38 C.F.R. § 3.55.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Appellant's claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to recognition as the Veteran's surviving spouse on and after July [redacted], 1995, for purposes of VA benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


